Citation Nr: 1103964	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss on 
an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1966 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

This case was previously before the Board in July 2009 and in May 
2010, when it was remanded for further development.  As the 
requested development has been completed, no further action to 
ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

As part of the development, the RO referred the case to the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating, and in September 2010 
the Director found that an extraschedular rating was not 
warranted.

The record raises the claim of service connection for a 
right ear hearing loss disability and the Veteran raised 
the claim for increase for posttraumatic stress disorder 
in a statement in August 2010, which are referred to 
the RO for appropriate action.  











FINDING OF FACT

The current schedular rating criteria reasonably describe the 
Veteran's left ear hearing loss disability level and 
symptomatology, and as the manifestations of the Veteran's 
hearing loss are wholly encompassed by the schedular criteria, 
the scedular criteria are not rendered impractical. 


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss 
on an extraschedular basis have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b) (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  






Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2005, in March 2006, and in March 
2009.  The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that the 
disabilities had increased in severity and the effect that 
worsening has on the Veteran's employment.  Additionally, the 
Veteran was notified that VA would obtain VA records and records 
of other Federal agencies, and that he could submit other records 
not in the custody of a Federal agency, such as private medical 
records.  The VCAA notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable for the claim.  








The content of VCAA notice complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (to the extent there was pre-adjudication VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statement of the case in October 
2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service treatment 
records as well as VA and private medical records.  The Veteran 
has not identified any additional pertinent records for the RO to 
obtain on his behalf.  

The Veteran was afforded VA examinations in March 2005, October 
2007, and November 2009.  The Board notes that the VA examination 
reports contain sufficiently specific clinical findings and 
informed discussion of the pertinent history and features of the 
disability on appeal adequate for rating.  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Extraschedular Rating

VA's Schedule for Rating Disabilities (38 C.F.R. Part 4) will 
apply unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  38 C.F.R. 
§ 3.321(b). 

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

While a higher rating under the pertinent schedular criteria of 
Diagnostic Code 6100 is not available for the Veteran's left ear 
hearing loss, as determined by the Board decision of May 2010, 
the record in this case does contain evidence that the Veteran's 
left ear hearing loss disability significantly interfered with 
the Veteran's work as a political spokesperson and contributed to 
his early retirement from his previous occupation as a social 
worker.  

For this reason, the Board referred the case to VA's Director of 
Compensation and Pension Service for consideration of an 
extraschedular rating.  


In September 2010,the Director determined that an extraschedular 
rating was not warranted.  

As the procedural actions in 38 C.F.R. § 3.321(b)(1) have been 
completed, namely, referral of the case to VA's Director of 
Compensation and Pension Service for consideration of 
extraschedular rating in the first instance, the case has been 
returned to the Board for its review.  

In Thun, the United States Court of Appeals for Veterans Claims 
provided a sequential three-step analysis in considering an 
extraschedular rating. 

The first step is to determine whether the schedular rating 
adequately contemplates the Veteran's disability picture.  If the 
criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and the assigned schedular rating is, 
therefore, adequate, and no referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for consideration of an extraschedular rating is required.  

If the schedular rating does not contemplate the level of 
disability and symptomatology and is found inadequate, then n 
step two, is to determine whether there is an exceptional 
disability picture.  

If the Veteran's disability picture meets the second step, then 
the third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
to determine whether an extraschedular rating is warranted.

It was the determination of the Director of the Compensation and 
Pension service that the evidence does not establish that the 
Veteran's disability level and symptomatology, i.e., loss of 
hearing acuity, measured by audiometric testing, and speech 
discrimination ability, do not present such an exceptional or 
unusual picture as to render impractical the application of the 
regular schedular standards. 

The Veteran's disability is manifested by difficulty hearing.  
This symptom is contemplated by the rating schedule, which is 
based on the ability to understand spoken words and on hearing 
acuity at various decibel levels as shown by objective testing.  

Therefore the rating schedule does contemplate the Veteran's 
disability.  In other words, the Veteran does not experience any 
symptomatology not already contemplated by the rating schedule.  

Generally, the degree of disability specified in the rating 
schedule is considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.

Furthermore, the decibel loss and speech discrimination ranges 
designated for each level of hearing impairment in Tables VI and 
VIA were chosen in relation to clinical findings of the 
impairment experienced by Veterans with certain degrees and types 
of hearing disability.  In support of this, the Board looks to 
the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating 
criteria for hearing loss were last revised, effective June 10, 
1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In the revision 
process, VA sought the assistance of the Veteran's Health 
Administration (VHA) in developing criteria that contemplated 
situations in which a Veteran's hearing loss was of such a type 
that speech discrimination tests may not reflect the severity of 
communicative functioning Veterans experienced or that was 
otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  

VHA had found through clinical studies of Veterans with hearing 
loss that when certain patterns of impairment are present, a 
speech discrimination test conducted in a quiet room with 
amplification of the sounds did not always reflect the extent of 
impairment experienced in the ordinary environment.  The decibel 
threshold requirements for application of Table VIA were based on 
the findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life industrial 
setting.  59 Fed. Reg. 17295 (April 12, 1994).  




Based on the foregoing, the Veteran's difficulty in hearing is a 
factor contemplated in the regulations and rating criteria as 
defined.  Inasmuch as the Veteran's hearing disability, as tested 
at VA under controlled circumstances and pursuant to standardized 
procedures, does not satisfy the numerical criteria for a 
compensable rating under the rating criteria, to include the 
criteria specifically designed for the type of real-world 
impairment experienced by the Veteran, his symptomatology is not 
outside that contemplated by the rating schedule or does the 
Veteran's circumstances render the rating criteria impracticable 
in this case.  

The Veteran's complaints of hearing difficulty have been 
considered under the numerical criteria set forth in the rating 
schedule.  And such consideration has included contemplation of 
whether his hearing impairment demonstrates an exceptional 
pattern, which it does not.  Therefore, the schedular rating 
criteria adequately contemplate his symptomatology.

Accordingly, the Board determines that an extraschedular rating 
for the Veteran's left ear hearing loss disability is not 
warranted.  38 C.F.R. § 3.321(b)(1). 


ORDER

A compensable rating for a left ear hearing loss disability on an 
extraschedular basis is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


